IN THE
                        TENTH COURT OF APPEALS

                               No. 10-16-00248-CR
                               No. 10-16-00249-CR
                               No. 10-16-00250-CR

WAYMON LEON WEBSTER,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                         From the 85th District Court
                             Brazos County, Texas
                      Trial Court Nos. 15-02647-CRM-85,
                    15-03061-CRF-85, and 15-03062-CRF-85


                          ABATEMENT ORDER

      Waymon Leon Webster was convicted of three offenses: failure to identify, theft,

and tampering with evidence. He appealed each, and each was set up as a separate

appeal:   10-16-00248-CR (failure to ID); 10-16-00249-CR (theft); and 10-16-00250-CR

(tampering).
           The briefs in these appeals were due on February 17, 2017. The Clerk of this Court

notified Webster’s counsel by separate letters dated February 23, 2017 that the briefs were

past due and that a brief or response was due within 14 days from the date of the letter.

           On March 10, 2017, appointed counsel for Webster filed a motion for extension of

time and a motion to withdraw as counsel in appellate case number 10-16-00248-CR, only

one of the three appeals in which he represents Webster. By the motion, appointed

counsel contends Webster has filed a grievance against his counsel, and the grievance has

compromised the attorney-client relationship.1

           This Court does not have the authority to grant appointed counsel’s motion to

withdraw except in Anders2 appeals. See TEX. CODE CRIM. PROC. ANN. art 26.04(j)(2) (West

2009); Ibarra v. State, 226 S.W.3d 481, 483 (Tex. App.—Waco 2006, no pet.) (Anders is an

exception to rule announced in Enriquez); Enriquez v. State, 999 S.W.2d 906, 907 (Tex.

App.—Waco 1999, order) (construing predecessor to current statute; see Acts 1987, 70th

Leg., ch 979 § 2, amended by Acts 2001, 77th Leg., ch 906, § 6) (only trial court has

authority to grant appointed counsel’s motion to withdraw). Although counsel filed a

motion to withdraw in only one appeal, the briefs are overdue in all three appeals.

           Accordingly, all three of these appeals are abated to the trial court to hold a hearing

within 14 days from the date of this order to consider whether Webster is still indigent

and if so, whether to discharge Webster’s currently appointed counsel and appoint new



1
    We do understand why this would not also be an issue in the other two appeals.
2
    Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


Webster v. State                                                                            Page 2
appellate counsel for Webster for each of the appeals.         Supplemental Clerk’s and

Reporter’s Records containing the trial court’s written or oral findings and rulings are

ordered to be filed within 28 days from the date of this order.

        Further, counsel’s motion for extension of time to file his brief in appellate case

number 10-16-00248-CR is dismissed as moot. Regardless of whether a new attorney is

appointed for Webster, a new date for the filing of the briefs will be determined when

these appeals are reinstated.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Motion to extend time dismissed as moot
Order issued and filed March 22, 2017




Webster v. State                                                                     Page 3